DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is in response to correspondence filed 13 November 2020 in reference to application 17/098,090.  Claims 1-14 are pending and have been examined.

Claim Objections
Claims 3, 6, 7, 10, 13, and 14 are objected to because of the following informalities:  
Claim 3 should depend on claim 2 instead of claim 1 in order to provide antecedent basis.
Claims 6 and 7 should depend on claim 5 instead of claim 1 in order to provide antecedent basis.  
Claim 10 should depend on claim 9 instead of claim 8 in order to provide antecedent basis.
Claims 13 and 14 should depend on claim 12 instead of claim 8 in order to provide antecedent basis.  
For purposes of examination, dependencies will be assumed to be those proposed above.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 8 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Skordilis et al. (US PAP 2021/0074308).

Consider claim 1, Skordilis teaches A residual signal coding method of LPC (Linear Prediction Coding) coefficients performed by a computing device (abstract), the residual signal coding method comprising: 
generating coded LPC coefficients and LPC residual signals by performing, by a 5computing device, LPC analysis and quantization on an input speech (0052-53, 57 0063, LPC encoding, including determining LPC coefficients and residuals); 
determining a predicted LPC residual signal by applying the LPC residual signal to cross module residual learning (Figure 3, NN model 334, 0074 generating estimated residual signal with NN model); 
performing LPC synthesis using the coded LPC coefficients and the predicted LPC residual signal (0082, filtering residual with LPC prediction): 
todetermining an output speech that is a synthesized output according to the result of performing the LPC synthesis (0082, generating synthesized speech).

Consider claim 8, Skordilis computing device for performing a residual signal coding method of LPC coefficients (abstract), the computing device comprising: 25
one or more processor (0151 processor) configured to: 
generate encoded LPC coefficients and LPC residual signals by performing, by a 5computing device, LPC analysis and quantization on an input speech (0052-53, 57 0063, LPC encoding, including determining LPC coefficients and residuals); 
determine a predicted LPC residual signal by applying the LPC residual signal to cross module residual learning (Figure 3, NN model 334, 0074 generating estimated residual signal with NN model); 
perform LPC synthesis using the coded LPC coefficients and the predicted LPC residual signal (0082, filtering residual with LPC prediction): 
todetermine an output speech that is a synthesized output according to the result of performing the LPC synthesis (0082, generating synthesized speech).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Skordilis in view of Valin et al. (LPCnet: Improving Neural Speech Synthesis Through Lineal Prediction).

Consider claim 4, Skordilis teaches the residual signal coding method of claim 1, 
wherein the LPC coefficient may be quantized in a LSP (line spectrum pair) domain (0064, LSPs).
Skordilis does not specifically teach wherein the LPC coefficient may be quantized by applying a trainable softmax to the LPC coefficient.
In the same field of LPC coding using neural models, Valin teaches wherein the LPC coefficient may be quantized by applying a trainable softmax to the LPC coefficient of a LSP(line spectrum pair) domain (Section 3, and figure 1, LPC coding may be performed with a trainable softmax, see figure 1 specifically).
Therefore it would have been obvious to one of ordinary skill in the art at the time of effective filing to use a SoftMax for encoding as taught by Valin the system of Valin order to normalize the output to a probability and improve model performance. 

Claim 11 contains similar limitations as claim 4 and is therefore rejected for the same reasons. 

Claim 5-6 and 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Skordilis in view of Kankanahalli et al. (End-to-End Optimized Speech Coding with Deep Neural Networks).

Consider claim 5, Skordilis teaches the residual signal coding method of claim 1, wherein the LPC residual signal is encoded by autoencoders (0074, neural network model used to generate estimate of residual).
Skordilis does not specifically teach that the autoencoders are 1D-CNN (convolution neural network).
In the same field of coding using neural networks, Kankanahalli teaches the autoencoders are 1D-CNN (convolution neural network) (section 2, 1D neural filters used to model).
Therefore it would have been obvious to one of ordinary skill in the art at the time of effective filing to use 1D-CNN models as taught by Kankanahalli in the system of Skordilis in order to allow for more efficient audio compression (Kankanahalli introduction).

Consider claim 6, Skordilis teaches the residual signal coding method of claim 1, wherein the autoencoders of the 1D- 15CNN is trained sequentially by using a residual signal that is the output of a previous autoencoder, as the input of a following autoencoder (0079, using previous residual as an input to autoencoder to generate new residual, 0083-84, training the models, including using previous outputs).

Claim 12 contains similar limitations as claim 5 and is therefore rejected for the same reasons. 

Claim 13 contains similar limitations as claim 6 and is therefore rejected for the same reasons. 

Claim 7 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Skordilis in view of Kankanahalli as applied to claim 5 above and further in view of Chathoth et al. (US PAP 2012/0284020).

Consider claim 7, Skordilis and Kankanahalli teach the residual signal coding method of claim 1, but does not specifically teach wherein a differential coding is applied to the output of the autoencoder with respect to the autoencoders of the 1D-CNN, 20wherein the output of the autoencoder is applied with differential coding based on a length of the code for each frame of the autoencoder.
In the same field of audio coding using LPC, Chathoth teaches wherein a differential coding is applied to the output of the autoencoder with respect to the autoencoders of the 1D-CNN, 20wherein the output of the autoencoder is applied with differential coding based on a length of the code for each frame of the autoencoder (0049-51, differential coding the parameters based on length M).
Therefore it would have been obvious to one of ordinary skill in the art at the time of effective filing to use differential coding as taught by Chathoth in the system of Skordilis and Kankanahalli in order to further increase compression efficiency (Chathoth 0049).

Claim 14 contains similar limitations as claim 7 and is therefore rejected for the same reasons. 

Allowable Subject Matter
Claim 2, 3, 9, and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The following is an examiner’s statement of reasons for allowance: 

Consider claim 2, Skordilis teaches the residual signal coding method of claim 1.  However the prior art of record does not specifically teach the limitations of  “wherein the cross module residual learning including: 15applying a high-pass filter to the input speech; applying a pre-emphasis filter to a result applied by the high pass filter; determining the LPC coefficient from the result of applying the pre-emphasis filter; generating a soft assignment matrix of the coded LPC coefficients and softmax by quantizing the LPC coefficients; and 20determining an LPC residual signal based on a result of applying the pre-emphasis filter and a result of quantizing the LPC coefficients” when combined with each and every other limitation of the claim and the base claim.  Therefore claim 2 contains allowable subject matter.

Claim 3 properly depends on claim 2 instead of claim 1 in order to have antecedent basis.  Given that claim 3 therefore further limits claim 2, claim 3 contains allowable subject matter as well.

Claim 9 contains similar subject matter as claim 9 and therefore contains allowable subject matter as well.

Claim 10 properly depends on claim 9 instead of claim 8 in order to have antecedent basis.  Given that claim 10 therefore further limits claim 9, claim 10 contains allowable subject matter as well.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Zhen et al (Cascaded Cross-Module Residual Learning towards lightweight End-to-End Speech Coding) is very close to the claimed invention, but does not qualify as prior art under 35 USC 102(a)(1) as the authors are all inventors in the instant application and the paper was published less than a year before.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS C GODBOLD whose telephone number is (571)270-1451. The examiner can normally be reached 6:30am-5pm Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Flanders can be reached on (571)272-7516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DOUGLAS GODBOLD
Examiner
Art Unit 2655



/DOUGLAS GODBOLD/           Primary Examiner, Art Unit 2655